--------------------------------------------------------------------------------

EUROGAS, INC.
2006 STOCK OPTION PLAN

1.                       PURPOSE

1.1                     The purpose of the Stock Option Plan (the “Plan”) of
EuroGas, Inc., a body corporate incorporated pursuant to the laws of the State
of Utah (the “Company”), is to advance the interests of the Company by
encouraging the directors, officers, and bona fide employees, management company
employees, and consultants of the Company to acquire shares in the Company,
thereby increasing their proprietary interest in the Company, encouraging them
to remain associated with the Company, and furnishing them with additional
incentive in their efforts on behalf of the Company in the conduct of their
affairs.

2.                       ADMINISTRATION AND GRANTING OF OPTIONS

2.1                     The Plan shall be administered by the Board of Directors
of the Company or, if appointed, by a special committee of directors appointed
from time to time by the Board of Directors of the Company, subject to approval
by the Board of Directors of the Company (such committee or, if no such
committee is appointed, the Board of Directors of the Company, is hereinafter
referred to as the “Committee”) pursuant to rules of procedure fixed by the
Board of Directors.

2.2                     The Committee may from time to time designate directors,
officers, and bona fide employees, management company employees, and consultants
of the Company (the “Participants”) to whom options (each, an “Option”) to
purchase common shares of the Company may be granted and the number of common
shares to be optioned to each, provided that the total number of common shares
to be optioned shall not exceed the number provided in Clauses 3 and 4 hereof.

3.                       SHARES SUBJECT TO PLAN

3.1                     Subject to adjustment as provided in Clause 14 hereof,
the shares to be offered under the Plan shall consist of a maximum of 19,635,549
common shares of the Company’s authorized but unissued common shares, which
represents 10% of the Company's currently issued and outstanding common share
capital (on a non-diluted basis). The aggregate number of shares to be delivered
upon the exercise of all Options granted under the Plan shall not exceed the
maximum number of shares permitted under the rules of any stock exchange on
which the common shares are then listed or other regulatory body having
jurisdiction. If any Option granted hereunder shall expire or terminate for any
reason without having been exercised in full, the unpurchased shares subject
thereto shall again be available for the purpose of this Plan.

4.                       NUMBER OF OPTIONED SHARES

4.1                     The number of shares subject to an Option granted to a
Participant, other than a Consultant (as defined under the rules of any stock
exchange on which the common shares are then listed or other regulatory body
having jurisdiction) and an Employee (as defined under the rules of any stock
exchange on which the common shares are then listed or other regulatory body

--------------------------------------------------------------------------------

- 2 -

having jurisdiction) conducting Investor Relations Activities (as defined under
the rules of any stock exchange on which the common shares are then listed or
other regulatory body having jurisdiction) shall be determined by the Committee,
but no Participant, where the Company is listed on any stock exchange, shall be
granted an Option which exceeds the maximum number of shares permitted under any
stock exchange on which the common shares are then listed or other regulatory
body having jurisdiction, which maximum number of shares is presently an amount
equal to 5% of the then issued and outstanding shares of the Company (on a
non-diluted basis) in any 12 month period.

4.2                     The maximum number of shares subject to an Option to a
Participant who is a Consultant is presently limited to an amount equal to 2% of
the then issued and outstanding shares of the Company (on a non-diluted basis)
in any 12 month period.

4.3                     The number of options granted to all persons in
aggregate who are employed to perform Investor Relations Activities is presently
limited to an amount equal to 2% of the then issued and outstanding shares of
the Company (on a non-diluted basis) in any 12 month period.

5.                       VESTING

5.1                     Subject to the provisions of Paragraph 5.2 below, the
Committee may, in its sole discretion, determine the time during which Options
shall vest and the method of vesting, or that no vesting restriction shall
exist.

5.2                     Options issued to consultants performing investor
relations activities must vest in stages over a twelve month period, with no
more than one-quarter of such Options vesting in any three month period.

6.                       MAINTENANCE OF SUFFICIENT CAPITAL

6.1                     The Company shall at times during the term of the Plan
reserve and keep available such numbers of shares as will be sufficient to
satisfy the requirements of the Plan.

7.                       PARTICIPATION

7.1                     The Committee shall determine to whom Options shall be
granted, the terms and provisions of the respective Option agreements, the time
or times at which such Options shall be granted and the number of shares to be
subject to each Option. An individual who has been granted an Option may, if he
is otherwise eligible, and if permitted by any stock exchange on which the
common shares are then listed or other regulatory body having jurisdiction, be
granted an additional Option or Options if the Committee shall so determine.

8.                       EXERCISE PRICE

8.1                     The exercise price of the shares covered by each Option
shall be determined by the Committee. The exercise price shall not be less than
the price permitted by any stock exchange on which the common shares are then
listed or other regulatory body having jurisdiction.

--------------------------------------------------------------------------------

- 3 -

9.                       DURATION OF OPERATION

9.1                     Each Option and all rights thereunder shall be expressed
to expire on the date set out in the Option agreements and shall be subject to
earlier termination as provided in Clauses 12 and 13 hereof.

10.                     OPTION PERIOD, CONSIDERATION AND PAYMENT

10.1                   The Option Period shall be a period of time fixed by the
Committee, not to exceed the maximum period permitted by any stock exchange on
which the common shares are then listed or other regulatory body having
jurisdiction, which maximum period is presently 5 years from the date the Option
is granted, provided that the Option Period shall be reduced with respect to any
Option as provided in Clauses 12 and 13 covering cessation as a director,
officer, employee or consultant of the Company or death of the Participant.

10.2                   Except as set forth in Clauses 12 and 13, no Option may
be exercised unless the Participant is, at the time of such exercise, a
director, officer, employee or consultant of the Company.

10.3                   The exercise of any Option will be contingent upon
receipt by the Company at its head office of a written notice of exercise,
specifying the number of shares with respect to which the Option is being
exercised, accompanied by cash payment, certified cheque or bank draft for the
full purchase price of such shares with respect to which the Option is
exercised, or other consideration acceptable to the Company; provided that, at
the sole discretion of the Committee, the purchase price for such shares may be
made in whole or in part in common shares of the Company, or by the surrender of
Options by the Participant, which shares or Options shall be valued at their
then fair market value as determined by the Committee.

10.4                   No Participant or his legal representatives, legatees or
distributees will be, or will be deemed to be, a holder of any shares subject to
an Option under this Plan unless and until the certificates for such shares are
issued to such persons under the terms of the Plan.

11.                     HOLD PERIOD

11.1                   Share certificates issued on exercise of an Option shall
be legended in all cases as may be required under applicable securities laws and
the rules of any stock exchange on which the common shares are then listed or
other regulatory body having jurisdiction.

12.                     CEASING TO BE A DIRECTOR, OFFICER, EMPLOYEE OR
CONSULTANT

12.1                   If a Participant shall cease to be a director, officer,
employee or consultant, as the case may be, of the Company for any reason (other
than death), he may, but only within 90 days next succeeding his ceasing to be a
director, officer, employee or consultant, exercise his Option to the extent
that he was entitled to exercise it at the date of such cessation provided that,
in the case of a Participant who is engaged in Investor Relations Activity (as
that term is defined under the rules of any stock exchange on which the common
shares are then listed or other regulatory

--------------------------------------------------------------------------------

- 4 -

body having jurisdiction) on behalf of the Company, this 90 day period
referenced herein shall be shortened to 30 days.

12.2                     Nothing contained in the Plan, nor in any Option
granted pursuant to the Plan, shall as such confer upon any Participant any
right with respect to continuance as a director, officer, employee or consultant
of the Company or of any affiliate.

13.                       DEATH OF A PARTICIPANT

13.1                     In the event of the death of a Participant, the Option
previously granted to him shall be exercisable only within the 12 months next
succeeding such death and then only:

  (a)

by the person or persons to whom the Participant’s rights under the Option shall
pass by the Participant’s will or the laws of descent and distribution; and

        (b)

if and to the extent that he was entitled to exercise the Option at the date of
his death.

14.                     ADJUSTMENTS

14.1                   Appropriate adjustments in the number of common shares
optioned and in the Option price per share, as regards, Options granted or to be
granted, may be made by the Committee in its discretion to give effect to
adjustments in the number of common shares of the Company resulting subsequent
to the approval of the Plan by the Committee from subdivisions, consolidations
or reclassification of the common shares of the Company, the payment of stock
dividends by the Company or other relevant changes in the capital of the
Company.

15.                     TRANSFERABILITY

15.1                   All benefits, rights and Options accruing to the
Participant in accordance with the terms and conditions of the Plan shall not be
transferable or assignable unless specifically provided herein. During the
lifetime of a Participant any benefits, rights and Options may only be exercised
by the Participant.

16.                     AMENDMENT AND TERMINATION OF PLAN

16.1                   The Committee may, at any time, suspend or terminate the
Plan. The Board of Directors may, subject to such approvals as may be required
under the rules of any stock exchange or which the common shares are then listed
or other regulatory body having jurisdiction, also at any time amend or revise
the terms of the Plan, PROVIDED that no such amendment or revision shall alter
the terms of any Options theretofore granted under the Plan.

17.                     NECESSARY APPROVALS

17.1                   The ability of the Options to be exercised and the
obligation of the Company to issue and deliver shares in accordance with the
Plan is subject to any approvals which may be required from the shareholders of
the Company, and any regulatory authority or stock exchange having jurisdiction
over the securities of the Company. If required under the rules of any stock

--------------------------------------------------------------------------------

- 5 -

exchange on which the common shares are then listed or other regulatory body
having jurisdiction, the Company will obtain disinterested shareholder approval
for any reduction in the exercise price of the Option if the Participant is an
insider of the Company at the time of the proposed amendment.

17.2                   If any shares cannot be issued to the Participant for
whatever reason, the obligation of the Company to issue such shares shall
terminate and any Option exercise price paid to the Company will be returned to
the Participant.

18.                     PRIOR PLANS

18.1                   The Plan shall entirely replace and supersede any prior
share option plans, if any, enacted by the Board of Directors of the Company or
its predecessor companies.

19.                     TAXES

19.1                   All Participants shall bear and be responsible for their
own tax consequences with regard to the granting and/or exercise of their
respective Options.

19.                     EFFECTIVE DATE OF PLAN

20.1                   The Plan has been adopted by the Board of Directors
subject to the approval of any stock exchange on which the shares of the Company
are to be listed or other regulatory body having jurisdiction and, if necessary,
approval of the shareholders and, if so approved, the Plan shall become
effective upon such approvals being obtained.

 

--------------------------------------------------------------------------------